DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 05/08/2020. Claims 1-11 are currently pending. 

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim limitation of “… 0,5° …” should read --0.5°-- .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "… at least two adjacent longitudinal support structure elements …" in line 1-2.  It is unclear if reference is being made to the at least two adjacent longitudinal support structure elements of claim one or if new elements are being introduced. It seems this should read --the at least two adjacent longitudinal support structure elements-- and will be interpreted as such.
Claim 4 recites the limitation "… a longitudinal support structure …" in line 1.  It is unclear if reference is being made to the at least one longitudinal support structure of claim one or if a new element is being introduced. It seems this should read --the at least one longitudinal support structure-- and will be interpreted as such.
Claim 4 recites the limitation "… an adjacent longitudinal support structure …" in line 2.  It is unclear if reference is being made to the at least one other longitudinal support structure of claim one or if a new element is being introduced. It seems this should read --the at least one other longitudinal support structure-- and will be interpreted as such.
Claim 5 recites the limitation "… at least two adjacent longitudinal support structure elements …" in line 1-2.  It is unclear if reference is being made to the at least two adjacent longitudinal support structure elements of claim one or if new elements are being introduced. It seems this should read --the at least two adjacent longitudinal support structure elements-- and will be interpreted as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2017/0342959 to Hayden et al. (Hayden).
In Reference to Claim 1
Hayden discloses a wind turbine blade (Figs. 7A, 7B: 40) of a wind turbine (abstract), the wind turbine blade comprising: 
a shell (44, 45); and 
a spar (Fig. 1: 10, 11, see also paragraph [0031]) having at least one spar cap (14), 
wherein at least one of the at least one spar cap comprises at least two longitudinal support structure elements (Fig. 1: 14 of 10, left and 14 of 11, right), 
whereby the at least two longitudinal support structure elements are arranged adjacent to one another in a longitudinal direction of the wind turbine blade (Fig. 1: left to right) and 
at least one longitudinal support structure comprises carbon fiber-reinforced plastic (paragraph [0010] and [0034]: carbon fibre matrix) and 
at least one other longitudinal support structure comprises at least one fiber-reinforced plastic different from carbon fiber-reinforced plastic (paragraph [0010] and [0034]: glass fibre matrix).
In Reference to Claim 3
Hayden discloses the wind turbine blade according to claim 1, wherein at least two adjacent longitudinal support structure elements (Fig. 1: 14 left and 14 right) are connected to one another by means of a structural joint (20 and 30, see also paragraph [0008] and to maintain structural integrity of the assembled blade).
In Reference to Claim 4
Hayden discloses the wind turbine blade according to claim 3, wherein a longitudinal support structure (Fig. 1: 14 left) is merged into an adjacent longitudinal support structure (Fig. 1: 14 right) to form the structural joint (20 and 30, see also paragraph [0008] and to maintain structural integrity of the assembled blade).
In Reference to Claim 5
Hayden discloses the wind turbine blade according to claim 3, wherein the structural joint is resin (paragraph [0039]: resin as further evident in WO 2012/004571; pg. 12, ll 24 thru pg. 13, ll 4) molded. 
It should be noted that the limitation “… the structural joint is resin molded …” is being treated as a product by process limitation; that is that the structural joint is made by resin molding. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar product is found, a 35 
In Reference to Claim 8
Hayden discloses the wind turbine blade according to claim 1, wherein a length of at least two of the at least two adjacent longitudinal support structure elements (Fig. 7A: of section 44 and of section 45) is different from one another (Fig. 7A: as seen).
In Reference to Claim 10
Hayden discloses the wind turbine blade according to claim 1, wherein at least one end portion of at least one of the at least two longitudinal support structure elements (Fig. 4: 14 left for instance) is tapered in a longitudinal direction (as seen) and/or with a tapering angle of 0.2° ≤ β ≤ 5°.
Regarding the limitations “… with a tapering angle of 0.2° ≤ β ≤ 5° …” it is noted that limitation is recited in the alternative and is not required by the claim, if the other limitations are met, and will not be examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0342959 to Hayden et al. (Hayden) in view of US Patent 9,920,630 to Dhal et al. (Dahl).
In Reference to Claim 2
Hayden discloses the wind turbine blade according to claim 1, except explicitly, “… wherein at least one of the at least one longitudinal support structure comprising carbon fiber-reinforced plastic is predominantly comprising carbon fiber-reinforced plastic as fiber-reinforced plastic and at least one of the at least one other longitudinal support structure comprising at least one fiber-reinforced plastic different from carbon fiber-reinforced plastic is predominantly comprising fiber-reinforced plastics different from carbon fiber-reinforced plastic as fiber-reinforced plastic ...”
Dahl is also related to a wind turbine blade (Fig. 1: 1) formed of a first region (11) and a second region (12) and formed of different materials (abstract), as the claimed invention, and teaches wherein the first region is predominantly comprising carbon fiber-reinforced plastic as fiber-reinforced plastic and the second region different from the first region is predominantly comprising fiber-reinforced plastics different from carbon fiber-reinforced plastic as fiber-reinforced plastic (col 6, ll 40-46).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Hayden wherein at least one of the at least one longitudinal support structure comprising carbon fiber-reinforced plastic is predominantly comprising carbon fiber-reinforced plastic as fiber-reinforced plastic (as taught by Dahl) and at least one of the at least one other longitudinal support structure comprising at least one fiber-reinforced plastic different from carbon fiber-
In Reference to Claim 7
Hayden discloses the wind turbine blade according to claim 1, except, “… wherein the glass fiber-reinforced plastic comprises at least one unidirectional glass mat and/or the carbon fiber-reinforced plastic comprises at least one pultruded carbon fiber element …”
Dahl is also related to a wind turbine blade (Fig. 1: 1) formed of a first region (11) and a second region (12) and formed of different materials (abstract), as the claimed invention, and teaches wherein at least one of the regions comprises at least one unidirectional glass mat (col 1, ll 41-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Hayden wherein the glass fiber-reinforced plastic comprises at least one unidirectional glass mat (as taught by Dahl), so as to form the rotor blade of suitable material as known in the art (Dahl: col 1, ll 30-53).
Regarding the limitations “… the carbon fiber-reinforced plastic comprises at least one pultruded carbon fiber element …” it is noted that limitation is recited in the alternative and is not required by the claim, if the other limitations are met, and will not be examined on the merits. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0342959 to Hayden et al. (Hayden) in view of US Patent Application Publication 2015/0010406 to Torgard (Torgard).
In Reference to Claim 6
Hayden discloses the wind turbine blade according to claim 1, except, “… wherein at least two adjacent longitudinal support structure elements are arranged at an arrangement angle of 0.5° ≤ α ≤ 10° with respect to each other ...”
Torgard is also related to a wind turbine blade (paragraph [0004]) formed of a first structural spar (Fig. 2: 20) and a second structural spar (Fig. 2: 30), as the claimed invention, and teaches wherein at least two adjacent longitudinal support structure elements (of 20 and 30) are arranged at an arrangement angle of 0.5° ≤ α ≤ 10° with respect to each other (paragraph [0082] and [0053]: such as 10 degrees or less, the angle between 25 and 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Hayden wherein at least two adjacent longitudinal support structure elements are arranged at an arrangement angle of 0.5° ≤ α ≤ 10° with respect to each other (as taught by Torgard), so as to form a swept blade, as known in the art, by using angled internal structures as taught by Torgard (Torgard: paragraph [0005]).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0342959 to Hayden et .
In Reference to Claim 9
Hayden discloses the wind turbine blade according to claim 1, except, “… wherein the longitudinal support structure comprising carbon fiber-reinforced plastic terminates at least 5 m from a tip of the wind turbine blade ...”
Dobbe is also related to a wind turbine blade (Fig. 2: 10, see also abstract) formed of a first section (Fig. 2: 72) and a second section (Fig. 2: 70), as the claimed invention, and teaches wherein the length of the sections are optimizable and thus the first section or second section terminates at various meters from a tip of the wind turbine blade (paragraph [0051], [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Hayden wherein the longitudinal support structure comprising carbon fiber-reinforced plastic terminates at a distant from a tip of the wind turbine blade (as taught by Dobbe and based on the length of the sections), so as to produce a scalable wind turbine blades as is known in the art (Dobbe: paragraph [0051], [0104], and [0105]).
Regarding the claimed limitations “… terminates at least 5 m from a tip of the wind turbine blade …”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (such as varying the length of the blade sections as taught by Dobbe), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of 
In Reference to Claim 11
Hayden discloses the wind turbine, except explicitly, “… comprising at least two wind turbine blades …” according to claim 1.
Dobbe is also related to a wind turbine blade (Fig. 2: 10, see also abstract) formed of a first section (Fig. 2: 72) and a second section (Fig. 2: 70), as the claimed invention, and teaches a wind turbine (Fig. 1: 2) comprising at least two wind turbine blades (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Hayden wherein the wind turbine comprises at least two wind turbine blades (as taught by Dobbe) and according to claim 1, so as to form a wind turbine suitable to harness wind energy as is known in the art.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show wind turbine blades formed predominantly of a certain material, reinforcing fibres formed as .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745